FILED

MAY 1 0 2011

T COURT
UNITED STATES DISTRIC C|erk, U.S. D|strlct & Bankruptc

ron THE I)ISTRICT or CGLUMBIA courts forma alma of co»um»ia

DARRELL W. HEWLETT, )
)
Plaintiff, )

) ' ' 2

v. ) Civil Action No.   7
)
RICHARD J. LEON, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff’s application to proceed in forma pauperis and
pro se complaint. For the reasons discussed below, the complaint will be dismissed as frivolous.
According to the plaintiff, judges and unnamed law enforcement officers have hired

"immediate family and friends . . . [t]o spy, surveille, wiretap, monitor . . . phone calls, install
hidden cameras to record . . . intimate moments, [and] go through . . . legal documents and
formal complaints." Compl. at 2 (emphasis omitted) (page numbers designated by the Court). In
addition, his sister and a niece allegedly stole his legal papers, id. at 3, another niece "put a virus
in [his] soda and food[] that made [him] exstremely [sic] ill, z`d. at 4, his supervisor placed
"hidden . . . micro cameras in the bathroom" to capture him in a "most intimate moment . . .
masterbat[ing]," ia'. at 5, and family members "took turns with malicious intent putting bacteria
in [his] drinks, soda, mo [u]thwash, and food" which "will make your breath smell like feces," id.
at 6.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Ia'. at 328. The Court has the discretion to
decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (l992).

Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than
that applied to a formal pleading drafted by a lawyer, see Haines v. Kerner, 404 U.S. 5 1 9, 520
(l 972), the Court concludes that the factual contentions of the plaintiffs complaint are baseless
and wholly incredible. For this reason, the complaint is frivolous and must be dismissed. See 28
U.S.C. § l9l5(e)(2)(B)(i).

A separate Order accompanies this Memorandum Opinion.

g/C